Memorandum by the Court. Appeal from a judgment of conviction of grand larceny, first degree, in violation of section 1293-a of the former Penal Law. Appellant cannot successfully advance a claim of deprivation of constitutional or statutory right in the failure to assign counsel until December 22, 1966, following appellant’s arrest on December 10, 1966 and his preliminary arraignment on the same day, when indictment followed on January 6,1967 (People v. Meadows, 19 N Y 2d 988; People ex rel. Hirschberg v. Close, 1 N Y 2d 258). Appellant was sentenced on March 20, 1967, long prior to the September 1, 1967 effective date of section 165.05 of the new Penal Law, whereby the grade of the crime charged was changed to that of a class A *792misdemeanor, and there is no basis in the statute or elsewhere for appellant’s contention that the new provision was retroactive in his case. We find similarly without merit appellant’s additional contentions, including that relating to the sufficiency of the evidence and that with respect to the denial of the motion for a mistrial. Judgment affirmed. Gibson, P. J., Herlihy, Aulisi and Staley, Jr., JJ., concur in memorandum by the court.